DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5-6, 9-10, 16-17 are objected to because of the following informalities:  
Claim 1 recites the limitation “the temperature” in line 4. This limitation lacks of antecedent basis and should read “a temperature” instead of “the temperature”.
Claim 1 recites the limitation “the moisture level” in line 7. This limitation lacks of antecedent basis and should read “a moisture level” instead of “the moisture level”.
Claim 5 recites the limitation “infrared radiation” in line 2. This should read “an infrared radiation” instead of “infrared radiation”.
Claim 6 recites the limitation “infrared radiation” in line 2. Since claim 6 depends on claim 5, and there is only one infrared radiation recited in claim 5, it is understood that the limitation “infrared radiation” in claim 6 (line 2) is referring to the limitation “infrared radiation” in claim 5 (line 2). Therefore, the limitation “infrared radiation” in claim 6 (line 2) should read “the infrared radiation” to properly refer to the corresponding limitation that has been recited in claim 5 (line 2).
Claim 9 recites the limitation “maintaining moisture levels within the thermal insulated enclosure” in lines 1-2. This limitation should read “maintaining the moisture level within the thermal insulated enclosure” to properly refer to the corresponding limitation that has been recited in claim 1 (line 7).
Claim 10 recites the limitation “moisture-laded air” in line 1. This limitation should read “moisture-laden air” instead of “moisture-laded air” to properly refer to the corresponding limitation that has been recited in claim 9 (line 2).
Claim 16 (line 2) and claim 17 (line 2) recite the limitation “the ambient humidity level”.  This limitation should read “an ambient humidity level” instead of “the ambient humidity level”.
Claim 17 recites the limitation “ambient humidity levels” in line 3. This limitation should read “the ambient humidity level” to properly refer to the corresponding limitation that has been recited previously in claim 17 (line 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-13, 18-19 are rejected as being unpatentable over Kim et al. (Pub. No. KR 2010/0023506 A) in view of Pavel et al. (U.S. Pub. No. 2016/0029850 A1).
Regarding claim 1, Kim discloses a method for prolonging the quality of a warm food item after the warm food item is prepared (method for keeping hot and moisture fast food without losing the taste of fast food, Translated Specification page 1 lines 15-20), the method comprising the steps of: 
placing the warm food item (food item is placed inside box 100 as shown in annotated fig.4 below) in a thermally insulated enclosure (box 100 is thermally insulated because it has heat insulating member 25 interposed between inner case 10 and box 100, fig.4) [Translated Specification page 4 lines 158-161 cited: “heat insulating member 25 is interposed in the middle of the hot air supply path 20 formed on the side, and several vent holes 102 leading to the outside are formed in the upper transport box 100 of the insulating member”]; 
maintaining the temperature in the thermally insulated enclosure within a predetermined temperature range by blowing heated air over the warm food item (in order to maintain the temperature of the fast food inside thermally insulated box 100, hot air is supplied with a predetermined temperature range of about 70℃ - 90℃, as indicated by Specification) [Translated Specification page 3 lines 158-161 cited: “the high temperature heat in the transport box using the wind power generated during the driving process of the motorcycle, that is, the hot air of about 70 ~ 90 ℃ so that the taste of the instant cooked fast food can be maintained.”].

    PNG
    media_image1.png
    650
    1264
    media_image1.png
    Greyscale

Kim does not disclose:
maintaining the temperature in the thermally insulated enclosure within a predetermined temperature range based on the type of warm food item; and
maintaining the moisture level within the thermally insulated enclosure within a predetermined moisture range based on the type of warm food item.  
Pavel teaches: 
a method for prolonging the quality of a warm food item after the warm food item is prepared (method for controlling quality of delicate food item, Abstract, Par.0012), the method comprising the steps of: 
placing the warm food item in a thermally insulated enclosure (catering box 100 – fig.1A – is thermally insulated box as indicated by Par.0023) [Par.0023 cited: “Catering box 100 is an insulated food storage container configured to store prepared food items for later consumption”]; 
maintaining the temperature in the thermally insulated enclosure within a predetermined temperature range based on the type of warm food item, by blowing heated air over the warm food item (in order to maintain the temperature within thermally insulated box 100, the circulation fan 132 is used to blow hot air over the warm food item (as shown in fig.1A below), and the microcontroller 150 is used to maintain a desired temperature range based on the type of warm food item, as indicated by Par.0068) [Par.0068 cited: “microcontroller 150 obtains climate parameters than reflect the desired climate for catering box 100. The climate parameters obtained at step 702 could include lower and upper bounds for specific humidity, a desired temperature level, a target measure of convective heating, and so forth. In one embodiment, microcontroller 150 may be configured to dynamically compute climate parameters, including lower and upper bounds for specific humidity, based on the type of food items stored in catering box 100”]; and 
maintaining the moisture level within the thermally insulated enclosure within a predetermined moisture range based on the type of warm food item (in order to maintain moisture level within thermally insulated box 100, microcontroller 150 is used to maintain a predetermined specific humidity level with lower and upper bounds based on type of food items, as indicated by Par.0059 & 0068) [Par.0059 cited: “microcontroller 150 may modulate the speed of exhaust fan 160 in order to maintain a predetermined specific humidity level”; Par.0068 cited: “microcontroller 150 may be configured to dynamically compute climate parameters, including lower and upper bounds for specific humidity, based on the type of food items stored in catering box 100”].

    PNG
    media_image2.png
    657
    632
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim, by adding the teachings of maintaining the temperature in the thermally insulated enclosure within a predetermined temperature range based on the type of warm food item, and maintaining the moisture level within the thermally insulated enclosure within a predetermined moisture range based on the type of warm food item, as taught by Pavel, because by doing so, the temperature and moisture ranges can be controlled and monitored based on the type food item in order to keep the food items hot during transport, while also preventing humidity from settling within those food items, potentially maintaining desirable attributes such as crispiness or flakiness during transport, as recognized by Pavel [Par.0025]. 

	Regarding claim 2, Kim in view of Pavel teaches the method as set forth above, Kim also discloses 
wherein blowing heated air over the warm food item includes directing heated air towards the bottom of the warm food item (heated air is directing towards the bottom of the warm food item, as shown in fig.4 below).

    PNG
    media_image3.png
    686
    1254
    media_image3.png
    Greyscale


Regarding claim 3, Kim in view of Pavel teaches the method as set forth above, Kim also discloses 
wherein blowing heated air over the warm food item includes directing heated air towards the top of the warm food item (heated air is directing towards the top of the warm food item, as shown in fig.4 below).

    PNG
    media_image4.png
    686
    1253
    media_image4.png
    Greyscale


Regarding claim 4, Kim in view of Pavel teaches the method as set forth above, Kim also discloses 
wherein blowing heated air over the warm food item includes directing heated air towards the side of the warm food item (heated air is directing towards the side of the warm food item, as shown in fig.4 below).

    PNG
    media_image5.png
    650
    1264
    media_image5.png
    Greyscale


Regarding claim 9, Kim in view of Pavel teaches the method as set forth above, Kim also discloses 
wherein maintaining moisture levels within the thermally insulated enclosure (see claim 1 rejection) includes 
removing moisture-laden air from the thermally insulated enclosure (the moisture air inside the thermally insulated box 100 is removed from the thermally insulated box as shown in fig.4 below). 

    PNG
    media_image6.png
    686
    1251
    media_image6.png
    Greyscale


Regarding claim 10, Kim in view of Pavel teaches the method as set forth above, Kim also discloses 
wherein removing moisture-laded air from the thermally insulated enclosure (see claim 9 rejection above) includes
 removing moisture released from the warm food item into the air within the thermally insulated enclosure (when moisture air being removed from the thermally insulated box 100, the moisture air released from the warm food item into the air within the thermally insulated box 100 is also removed, fig.4).

Regarding claim 11, Kim in view of Pavel teaches the method as set forth above, Pavel further teaches 
wherein removing moisture-laden air from the thermally insulated enclosure (see claim 9 rejection) includes
forcing moisture-laden air out of the thermally insulated enclosure from a position in the thermally insulated enclosure above the warm food item (in order to force the moisture air out of the thermally insulated box 100, the exhaust fan 160 is used to draw humid air out of the catering box 100, and the exhaust fan 160 is positioned above the food item, as shown in fig.1A; therefore, exhaust fan 160 is used to force the moisture air of thermally insulated box 100 from a position in the thermally insulated enclosure 100 above the warm food item).

    PNG
    media_image7.png
    657
    626
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim, by adding the teachings of exhaust fan, as taught by Pavel, in order to force the moisture air out of the thermally insulated enclosure, because by doing so, the moisture range can be controlled and monitored based on the type food item in order to keep the food items hot during transport, while also preventing humidity from settling within those food items, potentially maintaining desirable attributes such as crispiness or flakiness during transport, as recognized by Pavel [Par.0025]. 

Regarding claim 12, Kim in view of Pavel teaches the method as set forth above, Kim also discloses further comprising
supplying air from outside the thermally insulated enclosure into the thermally insulated (external air is supplied from outside into the thermally insulated enclosure 100 as shown in annotated fig.4 below and indicated in Specification) [Translated Specification page 4 lines 14-15 cited: “between the inlet hole 32 and the centrifugal fan 42 through which external air is introduced”].

    PNG
    media_image8.png
    650
    1264
    media_image8.png
    Greyscale


Regarding claim 13, Kim in view of Pavel teaches the method as set forth above, Kim also discloses wherein supplying air from outside the thermally insulated enclosure into the thermally insulated enclosure (see rejection for claim 12 above) includes 
supplying air into the thermally insulated enclosure from a position in the thermally insulated enclosure beneath the warm food item (air is supplied into thermally insulated box 100 from a position in the thermally insulated box 100 beneath the warm food item as shown in annotated fig.4 above).

Regarding claim 18, Kim in view of Pavel teaches the method as set forth above, Kim also discloses
further comprising transporting the warm food item to a location remote from where the warm food item was prepared (thermally insulated box 100 is a carrying box for fast food and used for transportation, as shown in annotated fig.1 below; therefore, the warm food item inside of thermally insulated box 100 can be transported to a location remote from where the warm food item was prepared).

    PNG
    media_image9.png
    694
    793
    media_image9.png
    Greyscale


Regarding claim 19, Kim in view of Pavel teaches the method as set forth above, Kim also discloses
further comprising securing the thermally insulated enclosure to a vehicle (thermally insulated box 100 is secured to a vehicle as shown in annotated fig.1 above). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. KR 2010/0023506 A) in view of Pavel et al. (U.S. Pub. No. 2016/0029850 A1) and further in view of Gagas et al. (U.S. Pub. No. 2012/0074121 A1).
Regarding claim 5, Kim in view of Pavel teaches the method as set forth above, but does not teach wherein maintaining the temperature in the thermally insulated enclosure includes irradiating the warm food item with infrared radiation.
Gagas teaches an electronically controlled warmer container for food (10, figs.1-7, container 10 is thermally insulated, Par.0005) wherein 
maintaining the temperature in the thermally insulated enclosure (temperature inside container 10 is maintained by heating element 31, fig.7) includes 
irradiating the warm food item with infrared radiation (the food item inside of container 10 can be irradiated with infrared radiation, as indicated by Claim 7) [Claim 7 cited: “…the heating element is one or more selected from a group consisting of a convection heater, a calrod, a heat plate, a glass film, a thermal ceramic heater, a flexible heater, a light, an infrared device…”].

    PNG
    media_image10.png
    787
    773
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim in view of Pavel, by adding the teachings of the infrared radiation, as taught by Gagas, because by doing so, the thermally insulated container would have an additional heat source to irradiate and continue to heat the food item inside the thermally insulated in order to efficiently maintain the desired temperature range inside of the thermally insulated box [Gagas, Par.0005].

Regarding claim 6, Kim in view of Pavel and Gages teaches the method as set forth above, Gagas further teaches 
wherein irradiating the warm food item includes irradiating the top of the warm food item with infrared radiation (the infrared heating element 31 is position on the top of where the food is placed, as shown in fig.7 above; therefore, irradiating the warm food item includes irradiating the top of the warm food item with infrared radiation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim in view of Pavel, by adding the teachings of the infrared radiation and position the infrared radiation on the top of food item, as taught by Gagas, because by doing so, the thermally insulated container would have an additional heat source to irradiate and continue to heat the food item inside the thermally insulated in order to efficiently maintain the desired temperature range inside of the thermally insulated box [Gagas, Par.0005].

Claims 7-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. KR 2010/0023506 A) in view of Pavel et al. (U.S. Pub. No. 2016/0029850 A1) and further in view of Owens et. al. (U.S. Pub. No. 2017/0253409 A1).
Regarding claim 7, Kim in view of Pavel teaches the method as set forth above, but does not teach wherein the warm food item is a pizza pie and the predetermined temperature range is between 140 and 200 degrees Fahrenheit.
Owens teaches a product transport container (10, fig.2) wherein 
the warm food item is a pizza pie (food item is “pizza”, Claim 8) [Claim 8 cited: “wherein the food product comprises pizza, fries, and/or chicken”] and 
the predetermined temperature range is between 140 and 200 degrees Fahrenheit [container 10 maintains the food product (pizza) at predetermined temperature range between 65°C and 75°C, as indicated by Claims 7 and 8; it is noted that 65°C is approximately 149° F, and 75°C is approximately 167°F; therefore, Owens teaches the container 10 maintains the food product (pizza) at a temperature between 149 and 167 degrees Fahrenheit, which is within the temperature range provided by the Application] [Claim 7 cited: “the container maintains the food product at a temperature between 65° C. and 75° C. for 60 minutes”, Claim 8 cited: “wherein the food product comprises pizza, fries, and/or chicken”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim in view of Pavel, by adding the teachings of the predetermined temperature range for pizza, as taught by Owens, because by doing so, the pizza can be delivered and consumed at a remote location while still warm or hot, as recognized by Owens [Par.0003]. 

Regarding claim 8, Kim in view of Pavel teaches the method as set forth above, but does not teach wherein the warm food item is French fries and the predetermined temperature range is between 150 and 190 degrees Fahrenheit. 
Owens teaches a product transport container (10, fig.2) wherein 
the warm food item is French fries (food item is “fries”, Claim 8) [Claim 8 cited: “wherein the food product comprises pizza, fries, and/or chicken”] and 
the predetermined temperature range is between 150 and 190 degrees Fahrenheit [container 10 maintains the food product (fries) at predetermined temperature range between 65°C and 75°C, as indicated by Claims 7 and 8; it is noted that 65°C is approximately 149° F, and 75°C is approximately 167°F; therefore, Owens teaches the container 10 maintains the food product (fries) at a temperature between 149 and 167 degrees Fahrenheit, which is within the temperature range provided by the Application] [Claim 7 cited: “the container maintains the food product at a temperature between 65° C. and 75° C. for 60 minutes”, Claim 8 cited: “wherein the food product comprises pizza, fries, and/or chicken”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim in view of Pavel, by adding the teachings of the predetermined temperature range for fries, as taught by Owens, because by doing so, the fries can be delivered and consumed at a remote location while still warm or hot, as recognized by Owens [Par.0003]. 

Regarding claim 16, Kim in view of Pavel teaches the method as set forth above, Pavel further teaches
the predetermined moisture range is between the ambient humidity level outside the thermally insulated enclosure and 10 percent above the ambient humidity level outside the thermally insulated enclosure (microcontroller 150 maintains the specific humidity within catering box 100 between a lower bound of 3% and an upper bound of 4% as indicated by Par.0034).
It is noted that the moisture range is between 3% and 4% above the ambient humidity level is within the range provided by Application; but 4%, as taught by Pavel, is not close to 10%, as provided by Application. However, Pavel [Par.0034] teaches that beneath the lower bound of 3%, delicate food items stored within catering box 100 may become too dry, while above the upper bound of 4%, those food items may become too moist and potentially soggy; and microcontroller maintains the specific humidity inside catering box 100 within the potentially narrow range established by those bounds. 
Therefore, the predetermined moisture range is between 3% and 4% above the ambient humidity level is recognized in the prior art Pavel to be a result-effective variable, i.e., a variable which achieves a recognized result [Pavel, Par.0034], in order to maintain the crispiness of food item stored in the thermally insulated container. 
Kim in view of Pavel does not teach wherein the warm food item is a pizza pie.
However, Owens teaches wherein the warm food item is a pizza pie (see rejection for claim 7 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim in view of Pavel, by adding the teaching of food item is pizza pie as taught by Owens, and adding the teaching of the predetermined moisture range as taught by Pavel, by making the predetermined moisture range is between the ambient humidity level and 10% above the ambient humidity level as a matter of routine optimization since the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II (A). The modification would have allowed the pizza pie inside of the thermally insulated container to maintain crispiness because beneath the lower bound, delicate food items stored within the container may become too dry, while above the upper bound, those food items may become too moist and potentially soggy, as recognized by Pavel [Par.0034].

Regarding claim 17, Kim in view of Pavel teaches the method as set forth above, Pavel further teaches
the predetermined moisture range is between the ambient humidity level outside the thermally insulated enclosure and 5 percent above ambient humidity levels outside the thermally insulated enclosure (microcontroller 150 maintains the specific humidity within catering box 100 between a lower bound of 3% and an upper bound of 4% as indicated by Par.0034, the moisture range is between 3% and 4% is within the moisture range provided by Application and also close to the moisture range provided by Application; thus, the prior art Pavel teaches the moisture range provided by Application).
Kim in view of Pavel does not teach wherein the warm food item is French fries.
However, Owens teaches wherein the warm food item is French fries (see rejection for claim 8 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim in view of Pavel, by adding the teachings of food item is French fries as taught by Owens, and the predetermined moisture range as taught by Pavel; because by doing so, the French fries inside of the thermally insulated container can maintain crispiness because beneath the lower bound, delicate food items stored within the container may become too dry, while above the upper bound, those food items may become too moist and potentially soggy, as recognized by Pavel [Par.0034].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. KR 2010/0023506 A) in view of Pavel et al. (U.S. Pub. No. 2016/0029850 A1) and further in view of Yamashita et al. (Pub. No. JP 2011/089666 A).
Regarding claim 14, Kim in view of Pavel teaches the method as set forth above, but does not teach wherein the rate of air supplied into the thermally insulated enclosure substantially matches the rate at which moisture-laden air is forced out of the thermally insulated enclosure.
Yamashita teaches a chamber (chamber 2 – fig.1 – is a heat insulated chamber as indicated by Par.0020) [Par.0020 cited: “The drying chamber 2 is in the form of a closed and insulated box”] for controlling humidity of food item wherein 
the rate of air supplied into the thermally insulated enclosure substantially matches the rate at which moisture-laden air is forced out of the thermally insulated enclosure (the rate of air supplied into chamber 2 by fan 4A and the rate of moisture air being removed by exhaust fan 4B from chamber 2 are the same, as indicated by Par.0025) [Par.0025 cited: “The supply fan 4A and the exhaust fan 4B forcibly blow air at the same flow rate”].

    PNG
    media_image11.png
    659
    727
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim in view of Pavel, by adding the teachings of the rate of air supplied matches the rate of air exhausted, as taught by Yamashita, because by doing so, the moisture air released from food item inside of the thermally insulated container can be effectively removed; and thus, the modification would have allowed the food item inside of the thermally insulated container to maintain crispiness while preventing the food item to be too moist and soggy.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim Ju Shin et al. (Pub. No. KR 2010/0023506 A, hereinafter Kim J) in view of Pavel et al. (U.S. Pub. No. 2016/0029850 A1), Yamashita et al. (Pub. No. JP 2011/089666 A) and Kim Byeong Uk (Pub. No. KR 100746684 B1, hereinafter Kim B).
Regarding claim 15, Kim J in view of Pavel and Yamashita teaches the method as set forth above, but does not teach wherein supplying air from outside the thermally insulated enclosure into the thermally insulated enclosure includes passively supplying air into the thermally insulated enclosure. 
Kim B teaches a food delivery box (figs.1-3) wherein 
supplying air from outside the thermally insulated enclosure into the thermally insulated enclosure includes passively supplying air into the thermally insulated enclosure (air is passively supplied into the delivery box through holes 20, as shown in figs.2-3 below (fig.3 is a plan sectional view showing the structure of the food delivery box) and indicated by Specification on page 3, and the outside air is sucked into the delivery box and circulated inside the delivery box by fan 60) [Translated Specification page 3 lines 106-108 cited: “A plurality of outside air inlet holes 20 are formed to prevent water droplets from forming on the surface”]. 

    PNG
    media_image12.png
    684
    1267
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modification of Kim J in view of Pavel and Yamashita, by adding the teachings of Kim B, to rearrange the fan/blower as disclosed by primary prior art Kim J such that the fan/blower is installed at the top or on the side of the thermally insulated box, so that the external air can be supplied passively into the thermally insulated box; because by doing so, the modification would have no change in their respective functions, and the modification would have yielded a predictable result of introducing/supplying hot air into the thermally insulated box. Additionally, by having opening spaces for air inlet at the bottom of the thermally insulated box, the modification can prevent the water drop due to the heat generated during heating process to form inside the box; and thus, it helps the thermally insulated box to maintain dry state while still maintaining the desired humidity of the food item stored inside the box, as recognized by Kim B [Translated Specification page 4 lines 145-152]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim J et al. (Pub. No. KR 2010/0023506 A) in view of Pavel et al. (U.S. Pub. No. 2016/0029850 A1) and further in view of Alexander et al. (Pub. No. WO 2017/173138 A1).
Regarding claim 20, Kim J in view of Pavel teaches the method as set forth above, but does not teach further comprising tracking the location of the thermally insulated enclosure with a global positioning system.
Alexander teaches a secured delivery food container (figs.1A-3, container 100 is thermally insolated chamber comprising thermally isolated subchambers as indicated by Claim 1) comprising 
tracking the location of the thermally insulated enclosure with a global positioning system (GPS module 60 – fig.2 – GPS module 60 is configured to track location of the container 100 as indicated by Par.0018 and Claim 7) [Par.0018 cited: “The GPS module 60 can optionally be used to track the travel route or position of the delivery container 100”, and Claim 7 cited : “GPS tracker configured to track the location of the container”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim J and Pavel, by adding the teaching of a global positioning system configured to track location of the delivery container, as taught by Alexander; because by doing so, the travel route and position of delivery container would have been tracked; especially, when the delivery container is used for services such as Uber or Lyft, the modification would have allowed the end recipient to know the travel route/location of delivery container and the expected time for the food to be delivered to the end recipient, as recognized by Alexander [Par.0018-0019]. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Delzanno et al. (U.S. Patent No. 6,672,301 B2) discloses an apparatus for keeping hot and for transporting prepared dishes, in particular pizzas, from the producer to the consumer, using a motor vehicle equipped with a thermally insulated container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761